Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Soriano Angel Dominguez, Appellant                    Appeal from the Criminal District Court
                                                      No. 7 of Dallas County, Texas (Tr. Ct. No.
No. 06-13-00164-CR         v.                         F12-11228-Y).      Memorandum Opinion
                                                      delivered by Justice Moseley, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Carter participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below.      Therefore, we modify the trial court’s judgment to reflect
appellant’s plea of “not true” to the enhancement allegations and to show the jury’s finding of
“true” on the enhancement issue. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Soriano Angel Dominguez, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED MAY 8, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk